UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) June 30, 2011 TearLab Corporation (Exact name of registrant as specified in its charter) Delaware 000-51030 59-343-4771 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7360 Carroll Road, Suite 200 San Diego, CA92121 (Address of principal executive offices, including zip code) (858) 455-6006 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders. We held our Annual Meeting of Stockholders on June 30, 2011 to consider and vote on the matters listed below. The proposals are described in detail in the Proxy Statement filed with the Securities and Exchange Commission on May 20, 2011. The final voting results from the meeting are set forth below. Proposal 1: Election of Directors Based on the following votes, the individuals named below were each elected to serve as our directors until our next annual meeting of stockholders. Name Votes For Votes Withheld Broker Non-Votes Elias Vamvakas Anthony E. Altig Thomas N. Davidson, Jr. 1,505,072 Adrienne L. Graves 1,503,624 Paul M. Karpecki Richard L. Lindstrom Donald Rindell Brock Wright Proposal 2: Approval of the Certificate of Amendment of the Company’s Amended and Restated Certificate of Incorporation The certificate of amendment of the amended and restated certificate of incorporation increases the number of shares of common stock authorized thereunder by 25 million shares. The results of the voting included 9,491,148 votes for, 297,005 votes against, 90,575 votes abstained, and no non-votes. The amendment was approved. Proposal 3: Ratification of Selection of Independent Auditors The results of the voting included 9,862,204 votes for, 16,167 votes against, and 357 votes abstained. The appointment was ratified. 2 Item 9.01.Financial Statements and Exhibits. (d) Exhibits. Exhibit No. Description Certificate of Amendment of the Amended and Restated Certificate of Incorporation 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TEARLAB CORPORATION By: /s/ William G. Dumencu William G. Dumencu Chief Financial Officer Date:July 1, 2011 4
